DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC§ 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 21-24, 28 and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novian et al(US 2016/0044665 A1).

Regarding claim 1, Novlan ‘665 teaches, a resource indication method (para 186-188, 227 and Figs. 16-17, a method of resource allocation/indication), comprising: defining, in a hierarchical nesting manner, resource units of multiple granularities for a communication signal( para 186-188 and Fig. 16, eNB defining resource blocks( resource units)  of multiple  granularities in tier/hierarchical nesting as shown in Fig. 16) ; and indicating one or more of the resource units to a terminal( para 186, 227 and Figs. 16-17, the eNB allocating/indicating  resource blocks  by sending Schedule Allocation(SA) to UE).  

Regarding claims 2 and 22,  Novlan ‘665 teaches,  wherein the communication signal comprises at least one of: a control signal, a data signal, a demodulation reference signal, a para 186, 227-228 and Figs. 16-17, the UE using the resource blocks allocated via SA for communicating data signals with  the eNB, notice the claim limitation is written in alternative form and examiner is required to show only one of the claim limitations).  
Regarding claims 3 and 23, Novlan ‘665 teaches, wherein the resource unit comprises at least one of: a sub- band in a frequency domain or a time unit group in a time domain (see para 186-188 and Fig,. 16, a sub band 1612, 1613 comprising resource blocks in the frequency domain as shown in Fig. 16) comprising; wherein the sub-band comprises one or more physical resource blocks in the frequency domain (see para 186-188 and Fig,. 16, sub bands 1612, 1613 comprising resource blocks as shown in Fig. 16); and wherein the time unit group comprises one or more time units (para 186-188 and Fig. 16, resource unit shifted by time in time domain), and the time unit comprises one of: a slot, a subframe, a symbol, a frame, or a mini-slot (para 186-188 and Fig. 16, resource block comprising symbols in time domain).  
Regarding claims 4 and 24, Novlan ‘665 teaches,  wherein defining, in a hierarchical nesting manner, resource units of multiple granularities for a communication signal comprises: dividing resources for transmitting the communication signal into multiple levels to obtain multiple levels of resource units( para 186-188 and Fig. 16, eNB defining resource blocks( resource units)  by dividing time frequency resources into multiple tier/hierarchical as shown in Fig. 16),  wherein each level of resource units comprise at least one granularity of resource unit( para 186-188 and Fig. 16, each tier/hierarchical of the multiple tiers comprising granularity of resource units (e.g.) the tier 1 of 1611 comprising 3 granularity of resource blocks as shown in Fig. 16),  and the multiple levels of resource units have a nested relationship( para 186-188 and Fig. 16, nested resource blocks( resource units)  of multiple  granularity tier).  
Regarding claims 8 and 28, Novlan ‘665 teaches, numbering the resource units of multiple granularities in a predefined manner (para 181, numbering resource blocks based on predetermined rule).
Regarding claims 21 and 44, Novlan ‘665 teaches, a terminal (para 105-106 and Figs. 3, 16-17), comprising a processor (Fig. 3, processor 340); and a memory connected to the processor, wherein the memory stores instructions executable by the processor, wherein execution of the instructions by the processor causes the processor to( para 106 and Fig. 3, memory 360 storing instructions and connected with main processor 340 ):-7-Application No.: Not Yet Assigned Filing Date:Herewith define, in a hierarchical nesting manner, resource units of multiple granularities for a communication signal( para 186-188 and Fig. 16, 17, the UE receiving signaling information and defining  resource blocks( resource units)  of multiple  granularities in tier/hierarchical nesting as shown in Fig. 16);  receive, from a base station, indication information for indicating one or more resource units of the resource units( para 186, 227 and Figs. 16-17, the UE receiving Schedule Allocation(SA) from the  eNB, the SA allocating/indicating  resource blocks); and receive the communication signal on the one or more resource units indicated by the indication information( para 186, 227-228 and Figs. 16-17, the UE using the resource blocks allocated via SA for communicating with  the eNB).




Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Novian et al (US 2016/0044665 A1) in view of Pajukoski et al(US 2019/0297614 A1).

Regarding claims 7 and 27, Novlan ‘665 does not explicitly teach, wherein any two resource units in the same level have a same granularity.
Pajukoski ‘614 teaches, wherein any two resource units in the same level have a same granularity( para 20-21 and Fig. 1, resource blocks having same granularity in frequency domain(example 15khz ) for the smallest RBs as shown in Fig. 1).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Novlan ‘665 by incorporating the teaching of Pajukoski ‘614, Since such modification would provide greater coverage as well as spectral and signaling efficiency, as suggested by Pajukoski ‘614(para 4-5).

Claims 9, 10, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Novian et al (US 2016/0044665 A1) in view of Damnjanovic et al(US 2012/0014330 A1).

Regarding claims 9 and 29, Novlan ‘665 teaches, wherein numbering the resource units of multiple granularities in the predefined manner (para 181, numbering resource blocks based on predetermined rule).
Novlan ‘665 does not explicitly teach, the predefined manner comprises at least one of:
according to a largest-to-smallest order or a smallest-to-largest order of the granularities of the resource units, numbering the resource units from a smallest number to a largest number;
according to a largest-to-smallest order or a smallest-to-largest order of hierarchical indexes of the resource units, numbering the resource units from a smallest number to a largest number; 

according to a front-to-end order or an end-to-front order of time domains of the resource units, numbering the resource units from a smallest number to a largest number.
Damnjanovic ‘330 teaches, according to a largest-to-smallest order or a smallest-to-largest order of the granularities of the resource units, numbering the resource units from a smallest number to a largest number( para 49-51 and Figs, 4A-C,  numbering resource blocks from largest to smallest  granularity/size as shown in Fig. 4); according to a largest-to-smallest order or a smallest-to-largest order of hierarchical indexes of the resource units, numbering the resource units from a smallest number to a largest number; 
according to a highest-to-lowest order or a lowest-to-highest order or a center-to-edge order of frequencies of the resource units, numbering the resource units from a smallest number to a largest number( para 49-51 and Figs, 4A-C, numbering center to edge as shown in Fig. 4A) ; or 
according to a front-to-end order or an end-to-front order of time domains of the resource units, numbering the resource units from a smallest number to a largest number( notice this claim is written in alternative form and examiner is required to show only one of the alternative claim limitations).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Novlan ‘665 as taught by Damnjanovic ‘330, since such modification would provide various operating parameters for 

 	Regarding claims 10 and 30, Novlan ‘665 teaches, wherein numbering the resource units of multiple granularities in the predefined manner comprises (para 181, numbering resource blocks based on predetermined rule).
Novlan ‘665  does not explicitly teach, respectively numbering resource units of the same level or the same resource granularity according to at least one of the following manners: according to a highest-to-lowest order or a lowest-to-highest order or a center-to-edge order of frequencies of the resource units, numbering the resource units from a smallest number to a largest number; or according to a front-to-end order or an end-to-front order of time domains of the resource units, numbering the resource units from a smallest number to a largest number.
Damnjanovic ‘330 teaches, respectively numbering resource units of the same level or the same resource granularity according to at least one of the following manners: according to a highest-to-lowest order or a lowest-to-highest order or a center-to-edge order of frequencies of the resource units (para 49-51 and Figs, 4A-C,  numbering resource blocks from largest to smallest  granularity/size as shown in Fig. 4), numbering the resource units from a smallest number to a largest number; or according to a front-to-end order or an end-to-front order of time domains of the resource units, numbering the resource units from a smallest number to a largest number( para 49-51 and Figs, 4A-C, numbering center to edge as shown in Fig. 4A).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Novlan ‘665 as taught by Damnjanovic ‘330, since such modification would provide various operating parameters for .
Allowable Subject Matter

Claims 5, 6, 25 and 26 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474